t c memo united_states tax_court teresita t datz petitioner v commissioner of internal revenue respondent docket no filed date teresita t daiz pro_se christian a speck and daniel j parent for respondent memorandum findings_of_fact and opinion wolfe special_trial_judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the issues for decision are whether petitioner is entitled to claimed deductions for automobile expenses_incurred in traveling between her residence and various job sites and certain other unreimbursed employee_expenses unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in benicia california findings_of_fact during the year in issue petitioner earned dollar_figure hourly working as a nurse and as a nursing consultant for pleasant care corporation pcc petitioner began working for pcc during the early 1990s from that time through the year in issue petitioner maintained an apartment in stockton california during her first few years of employment by pcc petitioner regularly worked in or near stockton from approximately date until she was assigned to work at various facilities outside of stockton in the year in issue petitioner was assigned to work at facilities in the following cities round trip job site number of weeks mileage from stockton novato napa bakersfield a9q1 ukiah yuba city petitioner was assured by her supervisor that the assignments would only be temporary and that she would be reassigned to the facility in stockton the supervisor’s assurances about the temporary nature of petitioner’s assignments during were accurate the supervisor’s assurances that petitioner would be reassigned to a pcc facility in or near stockton proved to be false pcc was expanding by acquiring additional facilities and at least partly for this reason petitioner repeatedly was assigned to work at pcc’s facilities in various cities other than stockton until then petitioner gave up her hopes for reassignment to stockton told her supervisor that she would not be moved about any longer and accepted a permanent position at a pcc subsidiary’s facility in vista california petitioner owned only one vehicle during the year in issue a toyota corolla she commuted daily in that vehicle between her apartment in stockton and the job sites in novato napa and yuba city during the periods that she worked in bakersfield and ukiah she lodged overnight at the residence of a coworker during the week and returned to her apartment in stockton on the weekends although petitioner continued to live in stockton and seek assignment to a pcc facility in or near stockton she did not work at the stockton facility at any time during the year in issue on her federal_income_tax return petitioner reported total income of dollar_figure and itemized_deductions of dollar_figure she - - claimed unreimbursed employee_expenses on schedule a itemized_deductions as follows continuing education dollar_figure books subscriptions etc uniforms maintenance big_number telephone vehicle big_number total dollar_figure she also deducted dollar_figure for telephone expenses and dollar_figure for uniform maintenance and dollar_figure for car and truck expenses among other items on schedule c profit or loss from business petitioner reported total business mileage of big_number miles of which big_number miles were reported on schedule c petitioner’s income from her work in bakersfield unlike her income from her work at the other locations was reported as nonemployee compensation on the schedule c during petitioner maintained a log of her vehicle’s mileage according to the log her vehicle was driven a total of big_number miles between date the first day of her first job assignments that year and date the record shows the number of round trips that were made as well as the mileage between petitioner’s apartment in stockton and the facilities to which she drove the record establishes that in addition to the undisputed big_number business miles that she drove to and from bakersfield petitioner drove big_number miles for business purposes during based on the following figures number of round trip total job site round trips mileage mileage novato big_number napa ukiah big_number yuba city big_number big_number in the notice_of_deficiency respondent disallowed all of the unreimbursed employee_expenses that petitioner claimed on her schedule a respondent did not make any adjustments to petitioner’s schedule c opinion sec_162 generally permits a deduction for traveling expenses_incurred while away from home in the pursuit of a trade_or_business see 326_us_465 for a taxpayer to be considered away from home within the meaning of sec_162 the taxpayer must be on a trip requiring sleep or rest 389_us_299 we have generally defined the word home as used in sec_162 a to refer to the vicinity of a taxpayer’s principal place of employment and not to the place where the taxpayer’s personal_residence is located if that personal_residence is different from the principal place of employment 72_tc_190 affd 662_f2d_253 4th -- - cir an exception is made if the taxpayer’s place of employment in another area is temporary as opposed to indefinite in that case the taxpayer’s personal_residence may be her tax_home 358_us_59 mitchell v commissioner tcmemo_1999_283 similarly if a taxpayer does not have a principal place of employment her permanent residence is her tax_home for purposes of sec_162 115_tc_210 a place of business is temporary if the employment is such that termination within a short_period could be foreseen 74_tc_578 see 53_tc_269 conversely employment is indefinite if termination could not be foreseen within a reasonably short_period 54_tc_355 affd 438_f2d_1216 6th cir whether employment is temporary or indefinite is a question of fact peurifoy v commissioner supra pincite in revrul_93_86 1993_2_cb_71 the commissioner ruled that under sec_162 if employment at a work location is realistically expected to last and does in fact last for one year or less the employment will be treated as temporary in the absence of facts and circumstances indicating otherwise ‘rev rul 1994_2_cb_18 refers to the definition of a continued - in the present case petitioner’s expenses_incurred in traveling to bakersfield and ukiah required an overnight stay those expenses are deductible if at all as traveling expenses under sec_162 since petitioner’s traveling expenses_incurred with respect to her work activity in bakersfield are not at issue we need only decide whether the expenses petitioner incurred in traveling to ukiah are deductible petitioner worked at six facilities in five cities during at the time she was assigned to work at the facility in ukiah in date she had already worked weeks in novato week in napa and weeks at two facilities in bakersfield between january and june of her work at ukiah lasted weeks until she was transferred to yuba city where she worked during the remaining weeks of at the time of each assignment petitioner was assured that it would be temporary and that soon she would be reassigned to the facility in stockton it is clear that petitioner’s work at the facility in ukiah as well as at the other facilities where she worked in was temporary rather than indefinite petitioner stayed overnight in ukiah during the week when she worked there and returned to her apartment in stockton only on weekends accordingly the ' continued temporary_work_location in the context of commuting expenses as any location at which the taxpayer performs services on an irregular or short-term ie generally a matter of days or weeks basis in revrul_99_7 1999_1_cb_361 released after the year in issue the commissioner reconsidered the definition of temporary work and replaced the description in revrul_94_47 supra with a 1-year standard like that set forth in revrul_93_86 1993_2_cb_71 - - traveling expenses she incurred on her trips to ukiah are deductible under sec_162 to the extent that they can be substantiated the expenses of daily commuting unlike traveling expenses are not deductible under sec_162 because they do not meet the sleep or rest requirement of united_states v correll supra see 439_f2d_296 9th cir affg 52_tc_964 rather commuting expenses are deductible if at all under the ordinary and necessary expenses provision of sec_162 sanders v commissioner supra generally the expenses of daily commuting are not deductible because they constitute personal expenses under sec_262 413_us_838 sec_1_262-1 income_tax regs an exception exists for commuting expenses to some jobs that are temporary as opposed to indefinite in duration see eg 603_f2d_1292 8th cir in cases involving a variety of circumstances this court and other courts have established and applied the rule that expenses_incurred in commuting to a job site are deductible if work at the job site is temporary but not if it is for an indefinite period see ellwein v united_states 778_f2d_506 8th cir 747_f2d_46 as discussed above the temporary or indefinite test serves a similar function in the sec_162 context 603_f2d_1292 8th cir the underlying premise in both situations is the idea that a taxpayer’s choice of residence is circumscribed by his expected term of employment id lst cir 681_f2d_1157 9th cir affg per curiam tcmemo_1981_407 671_f2d_1059 7th cir williams v commissioner tcmemo_1990_467 epperson v commissioner tcmemo_1985_382 in epperson the taxpayer was an ironworker who during commuted daily to various job sites from his home in seffner florida round trip job site number of days mileage from seffner new wales palatka st petersburg crystal river after finding that all of the jobs were temporary rather than indefinite we held that the taxpayer’s commuting expenses to the job sites in palatka and crystal river were deductible but his commuting expenses to the job sites in new wales and st petersburg were not deductible because they were clearly within the general area of the petitioner’s residence id other courts have likewise imposed a requirement that for a taxpayer’s commuting expenses to be deductible the taxpayer’s residence must be distant from the temporary job site in dahood v united_states supra pincite the court_of_appeals for the first circuit explained the rationale for permitting the deduction of commuting expenses to temporary job sites a judicial exception has been carved out of this general_rule that daily commuting expenses are not deductible to cover instances when people commute long distances to their workplaces for business rather than -- - personal reasons this exception permits taxpayers to deduct commuting expenses to a job that is temporary as opposed to indefinite in duration the exception has been deemed necessary because it is not reasonable to expect people to move to a distant location when a job is foreseeably of limited duration implicit in this exception is the requirement that the taxpayer commute to a worksite distant from his or her residence without such a requirement the absurd result would obtain of permitting a taxpayer who commuted to a succession of temporary jobs to deduct commuting expenses no matter how close these jobs were to his residence emphasis added citations omitted see also ellwein v united_states supra pincite holding that a taxpayer can deduct commuting expenses to a temporary job site if it is outside the area of the taxpayer’s regular abode respondent argues that petitioner’s temporary travel to work sites distant from her home in stockton should be disallowed under the so-called two-prong test of revrul_94_47 1994_2_cb_18 in that ruling largely devoted to respondent’s explanation of his reasons for refusing to follow this court’s opinion in 101_tc_537 respondent stated a taxpayer may deduct daily transportation_expenses incurred in going between the taxpayer’s residence and a temporary_work_location outside the metropolitan area where the taxpayer lives and normally works petitioner has satisfied the requirements of revrul_94_ c b pincite because of the peculiar circumstances of this case as we have found petitioner’s employment in issue was temporary plainly it was distant from her home in stockton for years including a portion of petitioner also had been employed in stockton starting in at least partly because her employer had acquired new facilities distant from stockton petitioner agreed to a series of temporary assignments requiring her to travel substantial distances from stockton her supervisor repeatedly promised her reassignment to a facility in the stockton area petitioner had established her home near her place of employment and only accepted temporary assignments outside that area on the promise of reassignment within the stockton area she had no reason to disbelieve her supervisor during the year in issue in a later year when she did cease to believe the promises of her supervisor she changed her place of employment under these circumstances in our view throughout the year in issue petitioner properly regarded the stockton vicinity as the metropolitan area where she lives and normally works therefore even under respondent’s own revenue_ruling and the rule advocated by respondent in this case petitioner correctly deducted transportation_expenses incurred in going between stockton and her temporary work sites at novato napa and yuba city to the extent such expenses are substantiated respondent’s reliance on aldea v commissioner tcmemo_2000_136 is unwarranted since the circumstances there were entirely different from the present case in aldea we stated petitioner has not established any business reason for living in yuba city her decision to live there was entirely personal the record does not indicate that petitioner ever worked in had the prospect of work in or had any other business tie to yuba city the union hall where petitioner received her job assignments was in sacramento which is south of yuba city and all of petitioner’s work sites were south of sacramento the long commutes in aldea were for personal reasons and nondeductible in contrast the long commutes in this case were for employment reasons and therefore are deductible to the extent they are substantiated sec_274 imposes stringent substantiation requirements for claimed deductions relating to traveling expenses and to the use of listed_property which is defined under sec_280f to include any passenger_automobile under sec_274 no deduction claimed with respect to the use of a passenger_automobile shall be allowed unless the taxpayer substantiates specified elements of the use by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement these substantiation requirements supersede the doctrine_of 39_f2d_540 2d cir under which we may approximate expenses in certain cases where the exact amount cannot be determined sec_1_274-5t temporary income_tax regs fed reg date the elements that must be substantiated with respect to deductible expenses for business use of an automobile are the amount of the expenditures the mileage for each business use of the automobile and the total mileage for all use of the automobile during the taxable_period the date of the business use and the business_purpose for_the_use_of the - - automobile sec_1_274-5t temporary income_tax regs fed reg date to meet the adequate_records requirements of sec_274 a taxpayer must maintain some form of records and documentary_evidence that in combination are sufficient to establish each element of an expenditure or use sec_1_274-5t temporary income_tax regs fed reg date a contemporaneous log is not required but corroborative evidence to support a taxpayer’s reconstruction of the elements of expenditure or use must have a high degree of probative value to elevate such statement and evidence to the level of credibility of a contemporaneous record sec_1_274-5t temporary income_tax regs fed reg date on her federal_income_tax return petitioner claimed that during her vehicle was driven big_number miles of which big_number were business miles on her schedule a petitioner reported business mileage of big_number miles and on her schedule c she reported business mileage of big_number miles her vehicle expenses were computed using the appropriate standard mileage rate for of cents see revproc_96_63 1996_2_cb_420 during petitioner maintained a log of the odometer readings for her vehicle the log contains the names of the cities to which petitioner drove the log shows that the vehicle was driven a total of big_number miles between date the first day of her first job assignment that year and date petitioner submitted two vehicle maintenance receipts that showed the odometer readings on date and date the odometer readings on the receipts were consistent with petitioner’s log although the log apparently accurately reflects petitioner’s total mileage for the year the record does not clearly show what portion of the total miles was driven for business purposes the mileage in petitioner’s log was not recorded precisely for example the mileage for any given day was generally identical to the mileage from the day before and her daily mileage was always rounded to the nearest multiple of ten petitioner testified that she often estimated the mileage from the amount of time she spent driving for example she admitted that it was not unusual for her to simply equate one hour of driving with a distance of miles although revenue procedures permit taxpayers to use a per- mile estimate of automobile expenses in lieu of documenting actual expenses taxpayers must still prove the actual business miles driven during the year see power v commissioner tcmemo_1990_583 the level of detail required to substantiate the number of business miles driven may vary depending upon the facts and circumstances sec_1_274-5t c temporary income - - tax regs fed reg date where a taxpayer makes regular trips to a certain location she may satisfy the adequate record requirement by recording the total number of miles driven during the year the length of the route once and the date of each trip at or near the time of the trips id in the present case petitioner has substantiated the number of round trips she made for business purposes between her residence and her temporary work sites and the distance of each round trip we have found that in addition to the undisputed big_number business miles that petitioner drove to bakersfield she also drove big_number miles to various temporary work sites during since petitioner has satisfied the adequate record requirement for this mileage and therefore substantiated this business expenditure we hold that petitioner is entitled to the claimed deduction to the extent of the substantiated mileage big_number miles plus the undisputed big_number miles at the appropriate rate for if a taxpayer’s otherwise deductible traveling expenses are reimbursed by her employer the taxpayer is entitled to a deduction only for the amounts in excess of the reimbursements see jackson v commissioner tcmemo_1999_226 sec_1 b income_tax regs sec_1_274-5t f temporary income_tax regs fed reg date petitioner admitted that her employer reimbursed her dollar_figure for her vehicle expenses in petitioner did not report the -- - reimbursements on her tax_return thus petitioner’s deduction for employee_expenses must be adjusted accordingly in addition to disallowing petitioner’s vehicle expenses respondent also disallowed all of petitioner’s other unreimbursed employee_expenses consisting of continuing education books subscriptions uniforms maintenance and telephone expenses deductions are a matter of legislative grace and a taxpayer bears the burden of proving entitlement to any deduction claimed see rule a 503_us_79 a taxpayer is required to maintain records sufficient to enable the commissioner to determine the correct_tax liability see sec_6001 sec_1_6001-1 income_tax regs we recognize that under certain circumstances the court may estimate the amount of a deductible expense cohan v commissioner f 2d pincite however in order to estimate the amount of an expense we must have some basis upon which to make the estimate 85_tc_731 without such a basis any allowance would be sheer unguided largesse 245_f2d_559 5th cir we note that sec_7491 does not affect the burden_of_proof where a taxpayer fails to substantiate a deduction 116_tc_438 at trial petitioner did not introduce a single piece of documentary_evidence in support of any of the deductions in issue except for her travel_expenses likewise petitioner did not offer testimony in support of any of those deductions because the record contains no evidence upon which we could base an estimate we must sustain respondent’s determinations in regard to unreimbursed employee_expenses other than motor_vehicle expenses to reflect the foregoing decision will be entered under rule
